DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 were previously pending and subject to a Non-Final Office Action having a notification date of May 26, 2022 (“Non-Final Rejection”).  Following the Non-Final Office Action, Applicant filed an Amendment on June 25, 2022 amending claims 1, 3-4, 7, 9-10, 13 and 15-16 and cancelling claims 2, 8 and 14.  Claims 1, 3-7, 9-13 and 15-18, as recited in the amendment, with claims 1, 7 and 13 being independent, are currently pending and subject to the final office action below.

Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Arguments concerning the added limitations are moot in view of the new grounds of rejection set forth herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 13 recite the limitation "the custom body shape" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claims 3-6, 9-12 and 15-18 are rejected based on their dependency on claims 1, 7 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0283667 to Rachapalli et al. ("Rachapalli")  in view of U.S. Patent App. Pub. No. 2016/0371786 to Kusens et al. ("Kusens") and U.S. Patent App. Pub. No. 2014/0067414 to Choi ("Choi").
Regarding claims 1, 7 and 13, Rachapalli discloses:
A system for combining health information from multiple health data providers (see "system for providing merged medical information for a patient" in paragraph [0021]), the system comprising: 
a memory device (see "one or more storage mediums or memory devices such as 220, storing computer readable instructions" in paragraph [0021]); 
one or more processors (see “one or more processors” in paragraph [0022]), coupled to the memory device, configured to execute the instructions to cause the system (see "one or more storage mediums or memory devices such as 220, storing computer readable instructions" in paragraph [0021]) to: 
instantiate a web browser object in memory to connect to a plurality of health data providers (see [0020] and [0029], also see Fig. 1, Fig. 3, the application on user device 130A is the object created to receive credential (authorization process) for plurality health data providers such as database 160 and 170. The internet based application on user device 130A is the object. It can connect to a plurality of health data providers such as database 160 and 170. Also see paragraph [0026]), 

using the web browser object, for each health data provider in the plurality of health data providers (see paragraph [0026], (1) Application Layer 710: This layer serves as the point of entry for users to interact with the system. The Application Layer provides a login mechanism to allow authorized users to enter the system with their unique username and password. After a user has logged in, the system retrieves the user's medical information, which may be spread across various databases. The system allows the user to query and/or merge different pieces of information from the aggregated medical records. Some sample technologies that can be used to implement this layer include MeteorJS and AngularJS.): 

(see paragraph [0030], At step 320, the instructions 240 executed by the one or more processors 230 cause the system to retrieve medical records from one or more of databases 160 and 170);
parse the health data set for one or more health information items (see "The medical record's sections may be analyzed for content using a markup language parser, such as an HTML parser or an XML parser" in paragraph [0034]. Health data is parsed by language parser such as XML parser), 
calculate a location on a canonical body map for each of the one or more health information items (see "An association may be created if, for example, a section within a medical record has information pertaining to a certain body part or a medical condition that may affect the particular body part. This association may be done by assigning a digital tag or other metadata structure to the sections" in paragraph [0033]. Medical records and the corresponding body part in a body map are associated together); 





display markings on the canonical body map, each marking associated with each of the one or more health information items (see Fig. 3, Fig. 4, Fig. 5 and Fig. 6. Also see “At step 350, the instructions 240 executed by the one or more processors 230 cause the system to receive a request for medical records or sections therein that are associated with a selected body part. Such request may be received from first user 130” in paragraph [0035] and "FIG. 6 provides an illustrative example of an exemplary embodiment 600 of a system wherein merged medical records are displayed to the first user 130" in paragraph [0037]. After user’s request for showing medical information, a body map with markings for health records will be shown. Also see paragraph [0036].). 
Rachapalli does not explicitly disclose:
receive a designation software script, the designated software script including a pre-defined navigation path and information related to actuating at least one link, button, or resource to retrieve a health data set;
navigate to at least one interface address, wherein the at least one interface address is associated with the health data provider, wherein the one interface address is programmatically retrieved from the designated software script; or
traverse through the designated software script to download the health data set from the at least one interface address.
Kusens teaches that it was old and well known at the time of filing in the art of medical information retrieval to include:
receive a designation software script, the designated software script including a pre-defined navigation path and information related to actuating at least one link, button, or resource to retrieve a health data set (see [0055], retrieving the medical record(s) from a single source may be an iterative process, requiring retrieving records from a first sub-source (such as a first tab or webpage) and at least a second sub-source (such as a second tab or webpage). A software script can be used to read through the information and/or instructions presented by the medical record source's system in order to collect the requested record(s). see [0051], select or enter potential sources of medical records. See [0052], The credentials supplied by the applicant for each selected medical record source may be electronically inputted into the medical record sources' computer system interface (such as website or other user portal.);
navigate to at least one interface address, wherein the at least one interface address is associated with the health data provider, wherein the one interface address is programmatically retrieved from the designated software script (see [0055], retrieving the medical record(s) from a single source may be an iterative process, requiring retrieving records from a first sub-source (such as a first tab or webpage) and at least a second sub-source (such as a second tab or webpage). A software script can be used to read through the information and/or instructions presented by the medical record source's system in order to collect the requested record(s). see [0052], The credentials supplied by the applicant for each selected medical record source may be electronically inputted into the medical record sources' computer system interface (such as website or other user portal.); or
traverse through the designated software script to download the health data set from the at least one interface address (see [0055], retrieving the medical record(s) from a single source may be an iterative process, requiring retrieving records from a first sub-source (such as a first tab or webpage) and at least a second sub-source (such as a second tab or webpage). A software script can be used to read through the information and/or instructions presented by the medical record source's system in order to collect the requested record(s). The available medical record(s) may be downloaded and/or scraped from each of the selected sources. see [0052], The credentials supplied by the applicant for each selected medical record source may be electronically inputted into the medical record sources' computer system interface (such as website or other user portal.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical information retrieval before the effective filing date of the claimed invention to modify the method of Rachapalli to receive a designation software script, the designated software script including a pre-defined navigation path and information related to actuating at least one link, button, or resource to retrieve a health data set; and use the web browser object to navigate to at least one interface address, wherein the at least one interface address is associated with the health data provider, wherein the one interface address is programmatically retrieved from the designated software script; and traverse through the designated software script to download the health data set from the at least one interface address as taught by Kusens in order to provide a more personalized human body map for patients to visualize, manage, and understand the state of their health, in order to reduce the complexity and time of obtaining health information (see [0004], Kusens).
Rachapalli also does not explicitly disclose: for each of the one or more health information items, determine a translated location on a custom body map from the location on the canonical body map, wherein to determine the translated location includes: for each of the one or more health information items, determine a translated location on a custom body map from the location on the canonical body map, wherein to determine the translated location includes:
identifying a reference point for the location on the canonical body map, 
creating a vector that represents a distance and a direction from the reference point, and 
scaling the vector into a corresponding distance and corresponding direction from the reference point, and 
using the scaled vector to determine the translated location on the custom body map; and 
display markings on the custom body shape using the translated location
Choi teaches that it was old and well known at the time of filing in the art of medical information processing to include:
for each of the one or more health information items, determine a translated location on a custom body map from the location on the canonical body map (see paragraph [0043], Since a potential (or preliminary) patient and a virtual patient do not have medical images, the patient body map generator 102 may generate patient body maps using a body map stored in the body map database 116 (i.e. canonical body map). see paragraph [0074], The spatial affected-part information generator 104 may generate spatial affected-part information on an affected region of the corresponding patient by extracting a predetermined affected-part model from the affected-part model database 118 (i.e. canonical map locations) and then modifying the extracted affected-part model according to the patient (i.e. translated location). See paragraph [0133], Also, the display 108 may display a body map extracted from the body map database 116 on the screen. Here, the patient body map generator 102 may generate a patient body map by modifying the body map according to the patient (i.e. custom body map.), wherein to determine the translated location includes: 
identifying a reference point for the location on the canonical body map (see paragraph [0030], when the right heel in the patient body map 10 is set as a reference point, the user-designated region 50 may be indicated by spatial coordinate information on the basis of the reference point), 
creating a vector that represents a distance and a direction from the reference point (see paragraph [0049], to express the affected region, for example, an equation, a vector, an array, a matrix, and a determinant may be used), and 
scaling the vector into a corresponding distance and corresponding direction from the reference point (see paragraph [0053], using various mathematical operators and programming operators, for example, unions, intersections, complementary sets, AND, OR, NOT, addition, subtraction, multiplication, division, enlargement, reduction, rotation, positional movement, determinants, matrix transformation, if, true, false, <, >, ≦, ≧, &&, special symbols for a string, and strings, the spatial affected-part information generator 104 may generate spatial affected-part information on the affected region), and 
using the scaled vector to determine the translated location on the custom body map (see paragraph [0050], From spatial affected-part information, it is possible to accurately know the position, depth, size, area, volume, etc. of an affected region in a patient body map in detail); and 
display markings on the custom body shape using the translated location (see fig. 2, reference number 50).
Therefore, it would have been obvious to one of ordinary skill in the art of medical information processing before the effective filing date of the claimed invention to further modify the method of Rachapalli such that for each of the one or more health information items, to determine a translated location on a custom body map from the location on the canonical body map, wherein to determine the translated location includes: identifying a reference point for the location on the canonical body map, creating a vector that represents a distance and a direction from the reference point, and scaling the vector into a corresponding distance and corresponding direction from the reference point, and using the scaled vector to determine the translated location on the custom body map; and display markings on the custom body shape using the translated location, as taught by Choi, in order to accurately and minutely express medical information generated in various actual medical environments (Choi, paragraph [0007]).
For example, when additional patient data (i.e. patient images) is obtained, a canonical body map may be modified to create a custom body map (patient body map) and the healthcare information items (spatial affected-part information) would be translated to the custom body map by scaling (i.e. enlargement, reduction, rotation, positional movement) the vectors with respect to a common reference point. 

Regarding claim 3, 9, 15, Rachapalli in view of Kusens and Choi further discloses: 
The system of claim 1, wherein the custom body map is at least one of a photograph, a three dimensional print, or sequence of photographs of the user (Choi, see paragraph [0133] as incorporated into claim 1. Also see paragraph [0041].).

Regarding claims 4, 10, 16, Rachapalli in view of Kusens and Choi further discloses: 
The system of claim 1, wherein to calculate the location on the canonical body map further comprises: 
identifying the location of each of the one or more health information items (see paragraph [0032] “At step 330, the instructions 240 executed by the one or more processors 230 cause the system to associate sections of medical records with body parts and conditions……Organization may occur according to a semantic ontology”. Association of medical condition with body map location is done by using semantic ontology); and 
determining the location of each of the one or more health information items on the canonical body map items using a preconfigured list of locations stored in the storage media (see Figs. 4-6 and paragraph [0036] “body part 410, such as the chest or lungs”. Body map location such as chest or lungs are predefined in the system).
Rachapalli in view of Kusens and Choi does not explicitly teach:
SNOMED-CT;
Choi teaches that it was old and well known at the time of filing in the art of medical information processing to include SNOMED-CT (see paragraph [0084] “A medical term “544710916” of SNOMED CT denotes an anatomical structure called the stomach, and thus may be mapped to the spatial body region called the stomach. In this way, since predetermined medical terms are mapped to predetermined spatial body regions and stored in the medical terminology database 125, when a user designates a predetermined region of interest in a patient body map, it is possible to extract a medical term mapped to the region of interest.) to accurately and minutely express medical information generated in various actual medical environments (see paragraph [0007] of Choi).
Therefore, it would have been obvious to one of ordinary skill in the art of medical information displaying before the effective filing date of the claimed invention to further modify the method of Rachapalli in view of Kusens and Choi to include SNOMED-CT as taught by Choi in order to accurately and minutely express medical information generated in various actual medical environments.

Regarding claims 5, 11, 17, Rachapalli in view of Kusens and Choi discloses:
The system of claim 1, wherein the downloaded health data set includes an XML document (see paragraph [0032] “extracted data in a markup language such as Hypertext Markup Language (HTML) or XML”).

Regarding claims 6, 12, 18, Rachapalli in view of Kusens  and Choi discloses:
The system of claim 1, wherein the parse includes using XPath to extract at least one of conditions, problems, procedures related to the user from the health data set (see Fig. 5, Fig. 6 and also see [0034] “the system may determine whether the medical record has information pertaining to a medical condition and then determine itself whether the medical condition is inherently associated with a body part……The medical record's sections may be analyzed for content using a markup language parser, such as an HTML parser or an XML parser”. XPath is short for XML parser. XML parser is used to analyze at lease medical condition).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686